UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
A.B., a minor by her mother and        )
Next Friend Ebony R. Holmes-Ramsey,    )
                                       )
                      Plaintiffs,      )
                                       )
        v.                             )    Civil Action No. 10-1283 (ABJ)
                                       )
DISTRICT OF COLUMBIA,                  )
                                       )
                      Defendant.       )
____________________________________)

                                  MEMORANDUM OPINION

         Plaintiffs Ebony R. Holmes-Ramsey and A.B., Ms. Holmes-Ramsey’s minor child, filed

a motion seeking attorneys’ fees and costs in the amount of $140,019.94 pursuant to the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415(i)(3)(B) (2012), for

work completed in the underlying litigation. 1 Pls.’ Mot. for an Award of Attys’ Fees & Costs

(“Pls.’ Mot.”) [Dkt. # 52]. Defendant opposed the motion, arguing that although plaintiffs are

“prevailing parties” within the meaning of section 1415(i)(3)(B), they are not entitled to the

entire amount of the fees requested. Def.’s Mem. in Opp. to Pls.’ Mot. (“Def.’s Opp.”) [Dkt.

# 56].

         On May 10, 2013, the Court referred the matter to a Magistrate Judge pursuant to Federal

Rule of Civil Procedure 72(a) and Local Rule 72.2(a). May 10, 2013 Order [Dkt. # 53]. The

Magistrate Judge issued a Report and Recommendation, finding that although plaintiffs were a

“prevailing party” within the meaning of section 1415(i)(3)(B) on some aspect of their case, they



1      The underlying litigation involved two appeals from two administrative hearing
decisions, alleging, inter alia, that defendant violated the IDEA when it failed to offer a FAPE to
A.B. See generally Am. Compl. [Dkt. # 20].
are only entitled to $37,133.70 in attorneys’ fees and costs.            Aug. 6, 2013 Report and

Recommendation on Mot. for Attys’ Fees (“Attys’ Fees Report”) at 14 [Dkt. # 60]. Plaintiffs

filed timely written objections to the Magistrate Judge’s Report and Recommendation, Pls.’

Objection to Attys’ Fees Report (“Pls.’ Object.”) [Dkt. # 61], and defendant filed a response.

Def.’s Resp. to Pls.’ Object. [Dkt. # 62]. Defendant did not object to any part of the Report and

Recommendation.

        After careful review of the Report and Recommendation, plaintiffs’ objections, and

defendant’s response to plaintiffs’ objections, the Court will adopt the Magistrate Judge’s Report

and Recommendation except to the extent that it reduces the applicable hourly rate set by the

Laffey matrix by 25%. The Court will therefore grant plaintiffs’ motion for attorneys’ fees and

costs in part and deny it in part, and will enter judgment in the amount of $49,432.12.

                                         BACKGROUND

   I.      Statutory Background

        Generally, parties bear their own litigation expenses, including the fees paid to an

attorney, regardless of whether they win or lose. Fox v. Vice, 131 S. Ct. 2205, 2213 (2011);

Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975).               But in some

circumstances, Congress has provided “express statutory authorization to the contrary,” creating

what has come to be known as “fee-shifting provisions.” Hensley v. Eckerhart, 461 U.S. 424,

429 (1983), citing Alyeska Pipeline, 421 U.S. at 240.           The IDEA contains a fee-shifting

provision. See 20 U.S.C. § 1415(i)(3)(B).

        Section 1415(i)(3)(B) of that Act provides that this Court has the discretion to “award

reasonable attorneys’ fees as part of the costs to a prevailing party who is the parent of a child

with a disability.” Id. In other words, if the plaintiff seeking attorneys’ fees is a prevailing party,



                                                  2
the Court must determine whether the attorneys’ fees are reasonable. Jackson v. District of

Columbia, 696 F. Supp. 2d 97, 101 (D.D.C. 2010).                   Courts typically determine the

reasonableness of attorneys’ fees based on the “number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Id., quoting Hensley, 461 U.S. at 433.

         The plaintiff bears the burden of establishing both the reasonableness of the hourly rate

and the reasonableness of the number of hours spent on a particular task. Blum v. Stenson, 465
U.S. 886, 896 n.11 (1984); Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir.

1995); In re North, 59 F.3d 184, 189 (D.C. Cir. 1995). To show the reasonableness of the hourly

rates, plaintiff “must submit evidence on at least three fronts: ‘the attorneys’ billing practices; the

attorneys’ skill, experience, and reputation; and the prevailing market rates in the relevant

community.’” Jackson, 696 F. Supp. 2d at 101, quoting Covington, 57 F.3d at 1107. To show

the reasonableness of hours spent on a task, plaintiff may submit an “invoice that is sufficiently

detailed to ‘permit the District Court to make an independent determination whether or not the

hours claimed are justified.’” Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 45 (D.D.C.

2004), quoting Nat’l Ass’n of Concerned Veterans v. Sec’y of Defense, 675 F.2d 1319, 1327

(D.C. Cir. 1982).

   II.      Factual Background 2

         Plaintiff A.B. is a minor residing in the District of Columbia and has been diagnosed as

having special needs. District of Columbia Public Schools (“DCPS”) evaluated A.B. for the first

time in July of 2009, right before A.B.’s fourth birthday. The school district proposed an

Individualized Education Plan (“IEP”) on October 7, 2009, but it was never implemented


2        The Court will incorporate the more detailed recitation of facts of the underlying
litigation – as set forth in the February 14, 2012 Report and Recommendation that addressed the
parties’ summary judgment motions [Dkt. # 44] and that was adopted in pertinent part by this
Court pursuant to its March 7, 2012 Order [Dkt. # 47] – by reference.
                                                  3
because A.B.’s mother – plaintiff Holmes-Ramsey – felt that the proposed services and

placement would not adequately address A.B.’s needs. After securing independent evaluations

of A.B. by a speech pathologist and a clinical psychologist, A.B.’s mother filed a due process

complaint on March 19, 2010, alleging that DCPS violated the IDEA and the McKinney-Vento

Homelessness Act, 42 U.S.C. § 11301 et seq. A due process hearing was held on April 21-22,

2010, and the hearing officer issued his decision on May 1, 2010 (“first HOD”), concluding that

the sole violation of A.B.’s rights was DCPS’s failure to identify her as a child with disabilities

prior to her third birthday.

        On July 2, 2010, DCPS convened an IEP meeting to review and revise A.B.’s IEP, and it

increased the level of services she would receive. A.B.’s mother, however, was concerned that

the IEP was still not adequate, and she filed a second due process complaint on August 13, 2010.

The second due process hearing was held in October 2010, and the hearing officer issued a

decision on November 2, 2010 (“second HOD”), finding in favor of plaintiffs only on their claim

that DCPS failed to fully implement the remedy underlying the first HOD by failing to provide

A.B. with transportation to a summer speech camp.

        During the pendency of the second due process hearing, plaintiffs appealed the first

HOD. The court granted in part and denied in part defendant’s partial motion to dismiss

plaintiffs’ section 504 Rehabilitation Act claim and their 42 U.S.C. § 1983 claim. See Nov. 2,

2010 Order at 1 [Dkt. # 8]; Nov. 2, 2010 Mem. Op. at 18–19 [Dkt. # 9]. The court also granted

defendants’ motion to dismiss defendants Mayor Fenty and Interim Chancellor Henderson as

improperly named defendants. See Nov. 2, 2010 Order at 1; Nov. 2, 2010 Mem. Op. at 18.

Subsequently and with leave of court, plaintiffs amended their complaint to appeal both the first




                                                4
and the second HOD, arguing that DCPS’s actions violated the IDEA, section 504 of the

Rehabilitation Act of 1973, the McKinney-Vento Homelessness Act, and section 1983.

       The matter was then referred to the Magistrate Judge for full case management. The

parties filed cross-motions for summary judgment, and – based on the Report and

Recommendation issued by the Magistrate Judge – this Court ultimately entered judgment in

favor of defendant on all of plaintiffs’ claims except the claim that the hearing officer improperly

discredited the testimony of plaintiffs’ expert witnesses. After a hearing on the question of

whether the Court could take up the issue of the adequacy of the IEP without remanding the

matter to the hearing officer, the Court determined that a remand was necessary.

       On remand, the hearing officer concluded that A.B.’s July 2010 IEP was inadequate. He

therefore ordered that DCPS provide A.B. with the required services “in a separate setting for a

significant portion if not the entire school day.” Pls.’ Reply to Def.’s Opp. at 3–4 [Dkt. # 57],

quoting Feb. 21, 2013 Hr’g Officer Decision.

       Having found success on remand, plaintiffs then filed this instant motion for attorneys’

fees and costs pursuant to 20 U.S.C. § 1415(i)(3)(B). As noted above, the Court referred the

matter to the Magistrate Judge, who issued a Report and Recommendation suggesting that

plaintiffs are entitled to $37,133.70 in attorneys’ fees and costs. Plaintiffs’ objections to that

report are now before this Court.

                                    STANDARD OF REVIEW

       A court may refer nondispositive matters, including a motion for attorneys’ fees, to a

Magistrate Judge for resolution pursuant to Federal Rule of Civil Procedure 72(a) and Local Rule

72.2. Fed. R. Civ. P. 72(a); LCvR 72.2(a); see also New Life Evangelistic Ctr., Inc. v. Sebelius,

847 F. Supp. 2d 50, 51 (D.D.C. 2012). Upon referral, the Magistrate Judge “must promptly



                                                 5
conduct the required proceedings and, when appropriate, issue a written order stating the

decision.” Fed. R. Civ. P. 72(a); see also LCvR 72.2(a).

       Once the Magistrate Judge issues his or her decision, any party may raise objections to

that decision within fourteen days “after being served with the order.” LCvR 72.2(b); see also

Fed. R. Civ. P. 72(a). Failure to enter a timely objection will result in waiver. See Fed. R. Civ.

P. 72(a).

       The district court shall review “timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” Id.; LCvR 72.2(c). “A court should make

such a finding when the court ‘is left with the definite and firm conviction that a mistake has

been committed.’” New Life Evangelistic Ctr., Inc., 847 F. Supp. 2d at 53, quoting Am. Soc’y for

Prevention of Cruelty to Animals v. Feld Entm’t, 659 F.3d 13, 21 (D.C. Cir. 2011).

                                            ANALYSIS

       Plaintiffs raise three objections to the Magistrate Judge’s Report and Recommendation in

this case. First, they allege that the Magistrate Judge improperly disallowed hours billed for time

spent prior to November 2, 2010, on the original complaint and appeal of the first hearing officer

decision (“HOD”). Pls.’ Object. at 1–5. Second, they argue that the Magistrate Judge erred

when he discounted the overall fee award by 60% for lack of success on the merits. Id. at 5–9.

And third, plaintiffs object to the Magistrate Judge’s decision to reduce by 25% the applicable

hourly rate set by the Laffey matrix. 3 Id. at 10–12.




3       Defendant did not file objections to the Report and Recommendation. As a result, the
Court adopts the unchallenged portions of the Report and Recommendation in their entirety –
such as the undisputed finding that plaintiffs are “prevailing parties” within the meaning of
section 1415(i)(3)(B) even though they found limited success on the merits of their claims – and
the Court’s review is limited to plaintiffs’ three objections.


                                                  6
   I.      The Magistrate Judge acted within his discretion when he denied attorneys’ fees
           for the hours billed prior to November 2, 2010, and when he reduced the overall
           fee award by 60% to reflect a lack of success on the merits.

        In determining the reasonableness of the hours submitted by plaintiffs for work

performed in connection with this case, the Magistrate Judge first concluded that all work

completed by plaintiffs’ counsel “prior to the November 2, 2010 issuance of the second HOD

[was] unsuccessful” because “plaintiffs failed on all the claims based on the first HOD.” Attys’

Fees Report at 5. As a result, the Magistrate Judge recommended that “all the time spent

drafting the initial complaint, which was premised on the first HOD, the McKinney Vento Act,

Section 504 of the Rehabilitation Act, and 42 U.S.C. § 1983, must be eliminated” pursuant to

Hensley. Id. He also recommended that some billing entries be disallowed on the grounds that

they “are so vague that it is impossible to know what work was really done.” Id. Page six

through eight of the Report and Recommendation contains a chart laying out the billing entries

eliminated for either lack of success on the merits or vagueness. Id. at 6–8.

        Plaintiffs’ first objection relates to the Magistrate Judge’s elimination of nine of those

seventeen billing entries. 4 Pls.’ Object. at 5. Specifically, they argue that it was improper to

eliminate the billing entries relating to the first complaint and appeal of the first HOD because

those claims are related to the claims they asserted in their appeal of the second HOD since they

all “stemmed from the same legal theory – a denial of FAPE related to A.B.’s inappropriate IEP

and education placement” – and “the same facts supported these claims and related to the relief




4      Because the elimination of the other eight billing entries is left uncontested, the Court
adopts the Magistrate Judge’s recommendation as to those entries without discussion. See Pls.’
Object. at 5 n.1.


                                                 7
requested, all of which ultimately led to the successful results achieved on remand.” 5 Id. at 3.

They set out the fees they believe to be improperly excluded on page five of their written

objections, all of which deal with hours billed researching the IDEA claims raised in connection

with their appeal of the first HOD. Id. at 5.

       Plaintiffs’ second objection also relates to the Magistrate Judge’s conclusion that their

limited success on the merits warranted a 60% reduction in the overall fee award, in addition to

the hours eliminated for work completed prior to November 2, 2010. Id. at 5–9. The Magistrate

Judge explained the decision to reduce the award an extra 60% on the grounds that – with respect

to the appeal of the second HOD and the claims asserted in the amended complaint – plaintiffs

prevailed “on only one of their four claims,” making “‘a fee award based on the claimed hours

clearly . . . excessive.’” Attys’ Fees Report at 10, quoting Hensley, 461 U.S. at 436. Plaintiffs

contest this determination, arguing again that all of their claims were interrelated and therefore a

failure to prevail on some could not serve as the basis for a fee reduction. 6 Pls.’ Object. at 5–8.




5        Plaintiffs do not attempt to provide further elucidation with respect to the billing entries
that the Magistrate Judge eliminated on account of vagueness. See Pls.’ Object. at 1–4. As a
result, the Court finds that those billing entries are properly excluded. See Hensley, 461 U.S. at
437 (“[T]he fee applicant bears the burden of establishing entitlement to an award and
documenting the appropriate hours expended and hourly rates.”); Holbrook, 305 F. Supp. 2d at
45, quoting Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1337.

6       Plaintiffs also argue that the 60% reduction is not warranted because defendant did not
ask for it. Pls.’ Object. at 8–9. But Supreme Court precedent – as discussed more fully below –
requires a court to consider not only whether there are unrelated, unsuccessful claims that should
not serve as a basis for a fee award, but also, regardless of relatedness, whether the fee award is
reasonable in light of the level of success obtained. Hensley, 461 U.S. at 434; see also Brooks,
963 F.2d at 1535–36. Thus, the Magistrate Judge was required to consider whether the
calculated fee award was reasonable in light of plaintiffs’ limited success on the merits and to
reduce the fee award accordingly, regardless of whether defendant raised that point. To the
extent that plaintiff intended to raise this argument as a separate objection, it is overruled.


                                                  8
       After reviewing the Report and Recommendation, the Court finds that neither the

Magistrate Judge’s recommendation that the hours billed for work prior to the November 2, 2012

HOD be excluded from the total number of hours to be compensated nor the decision to reduce

the overall fee award by 60% to reflect plaintiffs’ limited success were clearly erroneous or

contrary to law. When a prevailing party – such as plaintiffs in this case – prevails on only some

of its claims, Hensley provides a two-step inquiry to determine what attorneys’ fees may be

recovered. 7 Hensley, 461 U.S. at 434; Trout v. Sec’y of Navy, 540 F.3d 442, 448 (D.C. Cir.

2008); Goos v. Nat’l Ass’n of Realtors, 997 F.2d 1565, 1569 (D.C. Cir. 1993); George Hyman

Constr. Co. v. Brooks, 963 F.2d 1532, 1535 (D.C. Cir. 1992). Application of that two-step

inquiry to the facts of this case supports both the exclusion of the listed hours and the 60%

reduction in the remaining fee award.

       A. The Magistrate Judge properly excluded the hours billed prior to November 2,
          2010, as work completed on unrelated, unsuccessful claims.

       Under the first prong of Hensley, the reviewing court must consider whether “the plaintiff

fail[ed] to prevail on claims that were unrelated to the claims on which he succeeded.” Hensley,
461 U.S. at 434. If the unsuccessful claims were in fact unrelated to the successful ones, “a court

must confine fee awards to work done on the successful claims” by “weeding out work done on

unrelated unsuccessful claims from any award.” Brooks, 963 F.2d at 1535; see also Goos, 997
F.2d at 1569, quoting Brooks, 963 F.2d at 1537 (“In such cases, the fact finder is to ‘prevent

claimant from piggybacking fees incurred for work done on losing claims onto unrelated

winning issues.’”). The court may do so by “attempt[ing] to identify specific hours that should

be eliminated, or it may simply reduce the award to account for the limited success.” Hensley,


7       Although Hensley involved fee-shifting under 42 U.S.C. § 1988, this circuit applies the
rule from that case to “all federal statutes limiting fee awards to ‘prevailing part[ies].’” Brooks,
963 F.2d at 1535 (alteration in original), quoting Hensley, 461 U.S. at 433 n.7.
                                                 9
461 U.S. at 436–37; see also id. at 436 (“There is no precise rule or formula for making these

determinations.”). Claims are distinct and sufficiently unrelated where they do not involve a

common core of facts and are not based on related legal theories. Goos, 997 F.2d at 1569; see

also Trout, 540 F.3d at 448. A determination of relatedness must be made on a case-by-case

basis. Brooks, 963 F.2d at 1539; see also Hensley, 461 U.S. at 429.

       Here, the hours excluded for work billed prior to November 2, 2010, relate to the appeal

of the first HOD only. See Attys’ Fees Report at 4–8. When reviewing the merits of plaintiffs’

case regarding the first HOD, the Magistrate Judge determined that all claims linked to the first

HOD decision were nonjusticiable because the IEP challenged at the first HOD was never

implemented and therefore could not serve as the basis for a denial of FAPE. See id. at 5; Feb.

14, 2012 Report and Recommendation (“1st Report”) at 13–14 [Dkt. # 44]. Neither party

objected to this determination, and the Court therefore adopted it. See Mar. 7, 2012 Order at 2

[Dkt. # 47]. As a result, plaintiffs were unsuccessful on all of their claims arising out of the first

HOD, and they can only recover for work completed on the first HOD claims if those claims are

related to the claim that was ultimately successful in this Court. The Court finds that the

unsuccessful and successful claims are not related and therefore overrules plaintiffs’ objection to

the Magistrate Judge’s decision to exclude the hours billed prior to November 2, 2010.

       In the underlying litigation, plaintiffs’ only success in this Court (as opposed to their later

success on remand before the hearing officer) was that they secured a remand to the hearing

officer on the grounds that the hearing officer failed to give proper weight to plaintiffs’ expert

testimony at the second HOD. Attys’ Fees Report at 9; see also 1st Report at 16–21. This

successful “claim” does not share either a common core of facts or a common legal theory with

any of the unsuccessful claims asserted in connection with plaintiffs’ appeal of the first HOD.



                                                 10
       The first HOD was issued in May 2010 and related to DCPS’s childfind obligations, its

July 2009 evaluation of A.B., and its proposed October 2009 IEP for A.B. The second HOD was

issued in November 2010 and related to the July 2010 IEP meeting. Put simply, the first HOD

addressed defendant’s actions in 2009 whereas the second HOD addressed defendant’s actions in

2010. The unsuccessful claims related to the appeal of the first HOD, therefore, do not share a

common core of facts with the successful claim that was linked to the hearing officer’s error at

the second HOD. 8 See Brooks, 963 F.2d at 1539.

       Similarly, the excluded hours relating to the first HOD do not share a common legal

theory with plaintiffs’ sole successful claim in this Court. Although plaintiffs’ attacks on both

HODs addressed the same statutory rights – the IDEA, section 504 of the Rehabilitation Act of

1973, the McKinney-Vento Homelessness Act, and 42 U.S.C. § 1983 – plaintiffs did not prevail

on any of those claims in this Court. In fact, plaintiffs’ only successful “claim” was not actually

a substantive victory, but related solely to an error committed during the second HOD – that the

hearing officer improperly declined to give weight to testimony by plaintiffs’ experts. That

success did not solidify a victory for plaintiffs, who were still required to press their claims on

remand to obtain their requested relief, and it cannot be said that the Court’s determination that

the hearing officer erred was premised on the substantive law underlying plaintiffs’ four

statutory claims. As a result, plaintiffs’ unsuccessful claims asserted in connection with their

appeal of the first HOD do not share a common legal theory with the error that entitled plaintiffs

to a remand.




8       Moreover, plaintiffs’ success in demonstrating an error during the second HOD, which
entitled them to a remand, is based solely on what transpired at the second HOD and therefore
does not share any common facts with what occurred at the first HOD.
                                                11
        The unsuccessful claims are therefore unrelated to plaintiffs’ successful claim, and the

Magistrate Judge properly excluded work completed in furtherance of the claims associated with

the appeal of the first HOD. See Hensley, 461 U.S. at 434–35; Brooks, 963 F.2d at 1535.

Plaintiffs’ first objection is overruled.

        B. The Magistrate Judge acted within his discretion when he reduced plaintiffs’
           overall fee award by 60% to reflect plaintiffs’ level of success in this Court.

        The second inquiry under Hensley requires a court to consider whether “the plaintiff

achieve[d] a level of success that makes the hours reasonably expended a satisfactory basis for

making a fee award.” 461 U.S. at 434. Put differently, the second factor requires a court to

“consider whether the success obtained on the remaining claims is proportional to the efforts

expended by counsel.” Brooks, 963 F.2d at 1535. This is a results-oriented inquiry: “it is the

degree of the plaintiff’s success that is the critical factor to the determination of the size of a

reasonable fee.” A.S. v. District of Columbia, 842 F. Supp. 2d 40, 47 (D.D.C. 2012), citing

Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 786 (1989).

        But “a finding that the plaintiff obtained significant relief” does not end the analysis.

Hensley, 461 U.S. at 439–40. “A reduced fee award is appropriate if the relief, however

significant, is limited in comparison to the scope of the litigation as a whole.” Id. at 440; Goos,
997 F.2d at 1572. A reduction in fees based on the level of success is appropriate regardless of

whether the unsuccessful claims are related to the successful ones, Goos, 997 F.2d at 1569, and

the reduction may be imposed even if the court already reduced the fee award under Hensley’s

first prong. Brooks, 963 F.2d at 1538–41.

        Here, it is undisputed that plaintiffs’ success in this Court is limited to a remand based on

an error at the second HOD, and that they did not obtain any of the declaratory relief sought in

their amended complaint. See Attys’ Fees Report at 9; see also Am. Compl., Prayer for Relief,

                                                 12
¶¶ 1–3. It is also undisputed that plaintiffs’ success on remand was premised on only one of their

four statutory claims. Attys’ Fees Report at 9. Although the relief granted by the hearing officer

pursuant to that success “was a significant achievement, and the work in this Court was sine qua

non to accomplish it,” id., the significance of the success obtained is not the inquiry; this Court

must also consider the extent of the relief obtained in the context of the litigation as a whole.

Hensley, 461 U.S. at 440. Plaintiffs’ level of success in this case – in light of the whole litigation

– does not support a finding of reasonableness with respect to the amount of fees plaintiffs seek.

Id.; see also A.S., 842 F. Supp. 2d at 46–47. As a result, the Magistrate Judge acted within his

discretion when he reduced plaintiffs’ overall fee award by 60%.

         Plaintiffs object to this conclusion on the grounds that the IDEA, section 504, McKinney-

Vento Homelessness Act, and section 1983 theories were all interrelated and supported their

ultimate success on remand. But whether those theories are interrelated is irrelevant to Hensley’s

level of success inquiry. See Goos, 997 F.2d at 1569 (emphasis added), quoting Brooks, 963
F.2d at 1537 (“[I]f successful and unsuccessful claims share a common core of facts [and are

therefore related,] . . . a court should simply compute the appropriate fee as a function of degree

of success.”); see also Hensley, 461 U.S. at 438–39. Related or not, three of plaintiffs’ four

alleged statutory bases for relief were unsuccessful, rendering full compensation for all the work

performed by counsel during the case disproportionate to the level of success achieved and

rendering the amount of fees plaintiffs requested unreasonable. See A.S., 842 F. Supp. 2d at 46–

47. Plaintiffs’ second objection is therefore overruled.

   II.      The Magistrate Judge erred when he reduced the Laffey rate by 25%.

         Plaintiffs’ third and final objection has merit. As noted above, the party moving for a fee

award bears the burden of establishing a reasonable hourly rate. In re North, 59 F.3d at 189. To



                                                 13
do so, plaintiffs must set forward evidence of each lawyer’s skills, education, and reputation; the

lawyers’ billing practices; and the prevailing market rate. Jackson, 696 F. Supp. 2d at 101,

quoting Covington, 57 F.3d at 1107.

       Here, there is no question that plaintiffs met their burden as to the first two prongs, and

the controversy over the reasonable hourly rate centers solely on what should be considered the

“prevailing market rate.” Plaintiffs argue that they are entitled to compensation at the full Laffey

matrix rate, whereas the Magistrate Judge determined that the Laffey rate should be discounted

by 25% based on DCPS guidelines and the Magistrate Judge’s conclusion that the case was not

sufficiently complex. Reviewing the Magistrate Judge’s decision under the deferential standard

set by Rule 72(a) and Local Rule 72.2(c), the Court concludes that the Magistrate Judge’s

decision to reduce the Laffey matrix by 25% was clearly erroneous and contrary to law.

       Although some courts in this district have reduced the Laffey matrix by 25% in IDEA

cases, see, e.g., Rooths v. District of Columbia, 802 F. Supp. 2d 56, 63 (D.D.C. 2011); Agapito v.

District of Columbia, 525 F. Supp. 2d 150, 150 (D.D.C. 2007), a reduction is not proper in this

case. First, the Magistrate Judge’s reliance on the now abandoned DCPS guidelines is troubling

and cannot serve as a basis for reducing what is otherwise presented as evidence of the prevailing

market rate. 9 Second, the Magistrate Judge erred in basing its 25% reduction on a statement that

this case is not complex and therefore the attorneys are not entitled to a full Laffey rate. The

Magistrate Judge offered no support for his finding of noncomplexity, and an unsupported

across-the-board deduction based solely on the fact that the case involves IDEA issues is

contrary to law: “It is important to understand that [IDEA] cases take a variety of different



9       Although the DCPS guidelines have been given deference in the past, there is no
indication why the Court should continue to accord deference to a schedule that DCPS itself has
abandoned.
                                                14
litigation paths . . . [and] cannot be dismissed as categorically routine or simple.” Thomas v.

District of Columbia, 908 F. Supp. 2d 233, 243 (D.D.C. 2012); A.S., 842 F. Supp. 2d at 48 (“This

court finds that the determination [of whether to reduce the Laffey rate] must be made in a case

by case analysis.”); see also Hensley, 461 U.S. at 429 (“The amount of the fee, of course, must

be determined on the facts of each case.”). And several courts in this district, including this one,

“ha[ve] rejected the suggestion that IDEA administrative litigation is categorically less complex

than other forms of litigation, and reaffirm[ed] that IDEA cases are sufficiently complex to allow

application of the Laffey Matrix.” Young v. District of Columbia, 893 F. Supp. 2d 125, 131

(D.D.C. 2012) (alteration in original), quoting Irving v. District of Columbia, 815 F. Supp. 2d
119, 129 (D.D.C. 2011); see also Eley v. District of Columbia, No. 11-309, 2013 WL 6092502,

at *15–16 (D.D.C. No. 20, 2013) (declining to reduce the applicable Laffey rate because “courts

are effectively double counting the complexity factor for civil rights attorneys practicing in the

IDEA area: first for the number of hours expended and then by further reducing [the Laffey]

rate”); Bucher v. District of Columbia, 777 F. Supp. 2d 69, 74–75 (D.D.C. 2011); Jackson, 696
F. Supp. 2d at 102 (collecting cases showing that “numerous judges in this district have applied

Laffey rates in the context of fee awards arising out of IDEA administrative proceedings”). This

is not to say that all IDEA cases will warrant application of the full Laffey rate; it simply

recognizes that a court may not automatically impose a reduction – without additional reasons –

just because the case at hand involves IDEA issues. See Young, 893 F. Supp. 2d at 131; Thomas,
908 F. Supp. 2d at 243–44.

       Here, there are no reasons warranting a departure from the full Laffey rate. This case

involved over two years of complex litigation, both at the administrative and the federal level.

Plaintiffs’ complaint raised appeals regarding not one, but two HODs that claimed violation of



                                                15
four federal statutes, involved full briefing of cross-motions for summary judgment, and resulted

in an oral argument in front of this Court as well as a remand to the HOD for further

determination of A.B.’s rights. There is no indication that the federal statutes at issue in this case

were noncomplex or that this case required only a minimal amount of evidence. As a result, the

Court cannot find that this case is uncomplicated, see A.S., 842 F. Supp. 2d at 48–49, and it

concludes that application of the full Laffey rate is warranted.

                                          CONCLUSION

       Based on the Court’s review of the Magistrate Judge’s Report and Recommendation,

plaintiffs’ objections, and defendant’s response to those objections, the Court will adopt in part

the Magistrate Judge’s Report and Recommendation [Dkt. # 60] and reject it only to the extent

that it reduces the applicable hourly rate set by the Laffey matrix by 25%. The fee award in this

case will be calculated at the full Laffey rate. As a result, the Court will grant plaintiffs’ motion

for attorneys’ fees in part and deny it in part, and defendant District of Columbia will be required

to pay $49,432.12 in costs and attorneys’ fees to plaintiffs Ebony R. Holmes-Ramsey and A.B.

by February 28, 2014. A separate order will issue.




                                               AMY BERMAN JACKSON
                                               United States District Judge


DATE: January 31, 2014




                                                 16